DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/01/2022 was filed on or after the effective filing date of the instant application on 07/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11381880 in view of Childress et al (US 2009/0210898). 
The application claim 1 and the patented claim 1 are both drawn to the same invention.
The differences between the application claim 1 compared to the patented claim 1 are “determining… that the computing device is near a media device; in response to determining that the computing device is near the media device, causing… a user interface to be presented”.
Childress discloses “determining… that the computing device is near a media device; in response to determining that the computing device is near the media device, causing… a user interface to be presented” (¶ [0020]-[0023], ¶ [0040]-[0042] and ¶ [0047]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the patented claim with the teaching of Childress, so to enhance with capability of providing suggested content in detected nearby devices.
Claim 2 corresponds to the patent claim 2.
Claims 3-4 correspond to the patent claim 3.
Claim 5 corresponds to the patent claim 4.
Claims 6-7 correspond to the patent claim 1.
Claims 8-9 correspond to the patent claim 5.
Claim 10 corresponds to the patent claim 6.
Claims 11 and 16-17 correspond to the patent claim 7.
Claim 12 corresponds to the patent claim 8.
Claims 13-14 correspond to the patent claim 9.
Claim 15 corresponds to the patent claim 10.
Claims 18-19 correspond to the patent claim 11.
Claims 20-21 correspond to the patent claims 12-13.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 10-15 of U.S. Patent No. 10880613 in view of Childress et al (US 2009/0210898). 
The application claim 1 and the patented claim 1 are both drawn to the same invention.
The differences between the application claim 1 compared to the patented claim 1 are “determining… that the computing device is near a media device; in response to determining that the computing device is near the media device, causing… a user interface to be presented”.
Childress discloses “determining… that the computing device is near a media device; in response to determining that the computing device is near the media device, causing… a user interface to be presented” (¶ [0020]-[0023], ¶ [0040]-[0042] and ¶ [0047]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the patented claim with the teaching of Childress, so to enhance with capability of providing suggested content in detected nearby devices.
Claim 2 corresponds to the patent claim 3.
Claims 3-4 correspond to the patent claim 4.
Claim 5 corresponds to the patent claim 5.
Claims 6-7 correspond to the patent claim 1.
Claims 8-9 correspond to the patent claim 6.
Claim 10 corresponds to the patent claim 7.
Claims 11 and 16-17 correspond to the patent claim 8.
Claim 12 corresponds to the patent claim 10.
Claims 13-14 correspond to the patent claim 11.
Claim 15 corresponds to the patent claim 12.
Claims 18-19 correspond to the patent claim 13.
Claims 20-21 correspond to the patent claims 14-15.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10341741. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 2 corresponds to the patent claim 2.
Claims 3-4 correspond to the patent claim 3.
Claim 5 corresponds to the patent claim 4.
Claims 6-7 correspond to the patent claim 1.
Claims 8-9 correspond to the patent claim 5.
Claim 10 corresponds to the patent claim 6.
Claims 11 and 16-17 correspond to the patent claim 7.
Claim 12 corresponds to the patent claim 8.
Claims 13-14 correspond to the patent claim 9.
Claim 15 corresponds to the patent claim 10.
Claims 18-19 correspond to the patent claim 11.
Claims 20-21 correspond to the patent claims 12-13.

Claims 1, 5-11 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11 and 13 of U.S. Patent No. 9794636 in view of Childress et al (US 2009/0210898). 
The application claim 1 and the patented claim 1 are both drawn to the same invention.
The differences between the application claim 1 compared to the patented claim 1 are “determining… that the computing device is near a media device; in response to determining that the computing device is near the media device, causing… a user interface to be presented”.
Childress discloses “determining… that the computing device is near a media device; in response to determining that the computing device is near the media device, causing… a user interface to be presented” (¶ [0020]-[0023], ¶ [0040]-[0042] and ¶ [0047]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the patented claim with the teaching of Childress, so to enhance with capability of providing suggested content in detected nearby devices.
Claim 5 corresponds to the patent claim 2.
Claims 6-7 correspond to the patent claim 1.
Claims 8-10 correspond to the patent claims 3-5.
Claims 11 and 16-17 correspond to the patent claim 7.
Claim 15 corresponds to the patent claim 8.
Claims 18-20 correspond to the patent claims 9-11.
Claim 21 corresponds to the patent claim 13.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 15 recite the limitation "the plurality of defined presentation start times" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user device" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the user device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Supporting Context-Aware Media Recommendations for Smart Phones) in view of Childress et al (US 2009/0210898) and further in view of Meredith et al (US 2013/0007058).
Regarding claim 1, Yu discloses a method for presenting suggestions of media content, the method comprising: 
determining, using a hardware processor, probabilities of a media content item being played back at each of a location of a computing device; and causing, using the hardware processor, a user interface to be presented at a time that suggests the media content item be played back on the media device based on the determined probabilities (Figure 4 and pages 70-73).
Yu is silent about determining that the computing device is near a media device; and in response to determining that the computing device is near the media device, causing a user interface to be presented, wherein the time also corresponds to when the user device is located at the at least one predicted future location.
Childress discloses determining, using the hardware processor, that the computing device is near a media device; and in response to determining that the computing device is near the media device, causing, using the hardware processor, a user interface to be presented to playback the media content item on the media device (¶ [0020]-[0023], ¶ [0040]-[0042] and ¶ [0047]-[0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yu system with the teaching of Childress about detecting nearby media device, so to enhance system with a multi-screen capability of providing suggested or recommended contents in the benefits of improving user viewing experience.
Meredith discloses determining current location and predicting future locations of a user device to select contents based on ranking to be presented at a time corresponding to when the user device is located at the at least one predicted future location (¶ [0026]-[0031] and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the system of Yu in view of Childress with the teaching of Meredith about predicting future locations of user device to present targeted content, so to enhance system with providing the users more convenience and viewing experiences at all times and all locations. 

Regarding claim 2, Yu in view of Childress and further in view of Meredith discloses the method as discussed in the rejection of claim 1. The combined system further discloses receiving a plurality of user interfaces that includes the user interface, wherein the user interface is associated with the time for presenting the user interface on the user device (Yu’s Figure 7).

Regarding claim 3, Yu in view of Childress and further in view of Meredith discloses the method as discussed in the rejection of claim 1. The combined system further discloses detecting a plurality of devices associated with a communication network on which the user device is connected (Yu’s Figure 6; and Childress’s Figures 2-3), wherein each of the plurality of devices is associated with device capability information (taught by Yu; Figures 5 and 7, page 71 middle and last cols).

Regarding claim 4, Yu in view of Childress and further in view of Meredith discloses the method as discussed in the rejection of claim 3. The combined system further discloses determining one of the plurality of devices to present the user interface at the time based on the device capability information (taught by Yu; Figures 5 and 7, page 71 middle and last cols).

Regarding claim 10, Yu in view of Childress and further in view of Meredith discloses the method as discussed in the rejection of claim 1. The combined system further discloses identifying the media content item based on a current activity being performed on the user device (taught by Yu; page 69 first col and last paragraph).

Regarding claims 11-14 and 20, all limitations of claims 11-14 and 20 are analyzed and rejected corresponding to claims 1-4 and 10 respectively.

Regarding claim 21, all limitations of claim 21 are analyzed and rejected corresponding to claim 1.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Supporting Context-Aware Media Recommendations for Smart Phones) in view of Childress et al (US 2009/0210898) and Meredith et al (US 2013/0007058) as applied to claim 1 above, and further in view of Trovato et al (US 2004/0216168).
Regarding claim 6, Yu in view of Childress and further in view of Meredith discloses the method as discussed in the rejection of claim 1. The combined system is silent about the media content item has a plurality of defined presentation start times.
Trovato discloses the media content item has a plurality of defined presentation start times (Figures 7-9; ¶ [0015] and ¶ [0053]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the system of Yu in view of Childress and Meredith with the teaching of Trovato about media content event has a plurality of defined presentation start times, so to enhance system with recommending content based on user enjoyment-minutes in order to improve user viewing experience.

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 6.


Allowable Subject Matter

Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421